617 So.2d 1176 (1993)
STATE of Louisiana
v.
Joseph SABATHE.
No. 93-K-0560.
Supreme Court of Louisiana.
May 21, 1993.
Granted. Defendant's sentence is vacated and the case is remanded to the district court for resentencing under La.C.Cr.P. art. 894.1, as amended by La. Acts 1991, No. 22, Sec. 1, eff. January 31, 1992. The *1177 record of sentencing neither demonstrates adequate compliance with La.C.Cr.P. art. 894.1, as amended, nor provides a factual basis for the imposition of a near-maximum term of imprisonment on the defendant. State v. Blue, 591 So.2d 1172 (La.1992).
LEMMON, J., not on panel.